 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8   U.S. BANK NATIONAL ASSOCIATION,
                                                             Case No.: 2:17-cv-01677-JCM-NJK
 9             Plaintiff(s),
                                                                             Order
10   v.
11   SFR INVESTMENTS POOL 1, LLC, et al.,
12             Defendant(s).
13         On February 26, 2018, Plaintiff and SFR filed a notice that they had reached a settlement.
14 Docket No. 66. On September 27, 2018, Plaintiff filed a further notice that “the parties” had
15 reached a settlement. Docket No. 74.1 On January 25, 2019, Plaintiff and the HOA filed a notice
16 that they have reached a settlement and also that “the Parties” have reached a settlement. Docket
17 No. 76.2 The Court hereby ORDERS Plaintiff, SFR, and the HOA to file a joint status report by
18 February 8, 2019. That status report shall clearly identify which claims have been settled and
19 which claims remain unresolved. For claims that have been settled, the joint status report shall
20 provide a proposed deadline to file dismissal papers. For claims that have not been settled, the
21 joint status report shall identify the status of those claims and how they will proceed.
22         IT IS SO ORDERED.
23         Dated: January 28, 2019
24                                                                 ______________________________
                                                                   Nancy J. Koppe
25                                                                 United States Magistrate Judge
26
           1
          The parties to this case are Plaintiff, SFR, the HOA, Nevada Association Services, Inc.,
27 Mary Moncada, and Salvatore Moncada.
28         2
               Plaintiff and the HOA indicate that they need additional time to file dismissal papers.

                                                      1
